Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Currently, claims 21-35 are pending in the instant application.  Claims 1-20 have been canceled.  This action is written in response to applicant’s correspondence submitted 07/14/2022. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Final.

Claim Amendment

Applicant is reminded that in order to comply with 37 CFR 1.121 all changes to the claims must have a claim number, proper markings and proper status identifiers.  In the instant case, the number “34” in claim 34 has been striked through to indicate deletion of the number, however the claim requires a number and it appears the strike through is a typographical error.  Since the reply filed 07/14/2022 appears to be bona fide and it is clear applicants intent that the claim is pending, the claim is being examined as being numbered as claim 34.  
Since the reply filed 07/14/2022 appears to be bona fide and it is clear applicants intent, in the interest of compact prosecution, the pending claims have been examined.  However, for any response to this office action to be fully responsive, applicant is required to include claim numbers and the proper markings to indicate the changes that have been made and the proper status identifiers for the claims.  Applicant is reminded that in order to comply with 37 CFR 1.121 all changes to the claims must have proper markings and proper status identifiers.


Withdrawn Rejections
The rejection of claims 21-23, 25-27 and 34-35 under 35 USC 112, 2nd paragraph is withdrawn in view of the amendment to the claims. 
Claim Objections
Claim 34 and 35 are objected to because of the following informalities:  claim 34 and claim 35 recite obtaining a biological sample form the subject.  This is grammatically incorrect and should recite obtaining a biological sample from the subject.  Appropriate correction is required.

Maintained Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-23, 25-27, and 34-35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brown (J Clin Oncology, 2008, vol 26, pp 5603-5609, cited on IDS).
Brown teaches subjects with glioma and newly GBM were administered erlotinib, temozolomide and radiotherapy (see schema) (claim 21, 27, 34, 35).  Brown teaches obtaining tumor tissue samples from subjects and molecular analysis was assessed by FISH (see molecular analyses) (claim 23).  Brown teaches determining PTEN LOH and teaches EGFR amplification (see table 2).  Brown teaches subjects had high LOH PTEN (deficient PTEN) and high amplification (gain, amplified, duplicate EGFR) (see table 7).  Brown teaches EGFR amplification and LOH was determined by FISH  (claim 24-25).  Brown further teaches outcome and overall survival was calculated and teaches higher level of EGFR was associated with a better OS (see phase I) (claim 22).  Because Brown teaches normal, missing, duplicate EGFR, Brown necessarily teaches EGFR is compared with standard reference values to determine a normal EGFR, for example.  Additionally, with regard to claim 21, while Brown is silent with combination of high EGFR and high LOH for good clinical outcome this recited wherein limitation within the claim is only a characterization of the expression and is considered to be an inherent property of the expression level and does not distinguish the claimed invention over the prior art as such Brown anticipated the claimed invention. 
Response to Arguments
The response traverses the rejection on pages 6-7 of the remarks mailed 07/14/2022.  The response asserts the step of administration of a therapy is now a limitation of the method and not a characteristic inherent to the expression level of the genes and therefore step (d) distinguishes the subject matter of the method and the prior art.  The response asserts that claim 34 and claim 35 have been amended and are not anticipated for the reasons that claim 21 is not anticipated.  This response has been reviewed but not found persuasive.  The step of administering requires administering to the subject with a high LOH level of PTEN gene and high expression level of EGFR an effective amount of erlotinib and/or temozolomide or administering a regime in combination with radiotherapy.  In the instant case, Brown teaches administering erlotinib, temozolomide and radiotherapy to all patients and teaches that some of the patients have a high LOH of PTEN and high amplification of EGFR gene therefore Brown teaches administering erlotinib, temozolomide and radiotherapy to the patients with high LOH of PTEN and high amplification of EGFR gene, along with administering radiotherapy.  The recitation of regimen in combination with radiotherapy includes administering erlotinib and temozolomide with radiotherapy, the recitation of regime does not distinguish over the current treatment disclosed by Brown.  Additionally neither the claims nor Brown treat different population of subjects differently depending on the level of PTEN or EGFR, the claims merely require that PTEN LOH and amplification of EGFR is determined and the subjects with a high PTEN LOH and amplification of EGFR are administered either erlotinib, and/or temozolomide and/or a regimen with radiation therapy which is anticipated by Brown.    Because Brown teaches administering the combination therapy of erlotinib, temozolomide and radiation therapy to all subjects with GBM and Brown teaches subjects with high LOH of PTEN and amplification of EGFR, Brown anticipates the claimed invention.  The recitation of “wherein a high LOH level of PTEN and high expression amplification of EGFR are indicative of a good clinical outcome” does not distinguish over the prior art because the active method steps of the claim are anticipated by Brown and the wherein limitation within the claim is a is considered to be an inherent property of the expression level and does not distinguish the claimed invention over the prior art as such Brown.  For these reasons and reasons of record the rejection is maintained.
Conclusion
No claims are allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634